 1   ADAM PAUL LAXALT
       Attorney General
 2   Heidi Parry Stern (Bar. No. 8873)
       Chief Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   555 E. Washington Ave., #3900
     Las Vegas, NV 89101-1068
 5   (702) 486-3594
     HStern@ag.nv.gov
 6
     Attorneys for Respondents
 7
                                    UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9

10   JAMES ANTHONY DAVIS,                                Case No. 2:15-cv-01574-RFB-NJK
11                 Petitioner,                          UNOPPOSED MOTION FOR EXTENSION OF
                                                            TIME TO FILE OPPOSITION TO
12   vs.                                                     PETITIONER’S MOTION FOR
                                                          EVIDENTIARY HEARING (ECF NO. 62)
13   DWIGHT W. NEVEN, et al.,
                                                                       (FIRST REQUEST)
14                 Respondents.
15

16          Respondents hereby request an extension of time of an additional forty-five (45) days, up to and

17   including December 3, 2018, within which to file their Opposition to Petitioner’s Motion for Evidentiary

18   Hearing (ECF No. 62). The current due date to file the Opposition is October 19, 2018.

19          This motion is based on the accompanying Declaration of Counsel.

20          DATED: October 19, 2018.

21                                                       ADAM PAUL LAXALT
                                                         Attorney General
22

23                                                       By: /s/ Heidi Parry Stern
                                                            Heidi Parry Stern (Bar. No. 8873)
24                                                          Chief Deputy Attorney General
25

26

27

28


                                                   Page 1 of 3
 1                               DECLARATION OF HEIDI PARRY STERN

 2   STATE OF NEVADA )
                     ) ss:
 3   COUNTY OF CLARK )
 4           I, HEIDI PARRY STERN, being first duly sworn under oath, depose and state as follows:

 5           1.     I am an attorney licensed to practice law in the State of Nevada; qualified and admitted to

 6   practice before this Court; employed as a Chief Deputy Attorney General in the Office of the Nevada

 7   Attorney General; and pursuant to this employment, I have been assigned to represent Respondents in

 8   James Anthony Davis v. Dwight W. Neven, et al., 2:15-cv-01574-RFB-NJK, and as such, have personal

 9   knowledge of the matters contained herein.

10           2.     This extension is necessary due to my preparation for oral argument in the Ninth Circuit

11   in Robert Jones v. Jack Palmer, et al., Case No. 17-15575, which took place on October 9, 2018, and

12   Alquandre H. Turner v. Renee Baker, Warden, et al., Case No. 17-72044, which will be taking place on

13   November 16, 2018.

14           3.     In addition, our office has been short staffed over the past few months due to the retirement

15   of one of the attorneys in our unit and the difficulty in finding a replacement for him.

16           4.     That the Opposition to Petitioner’s Motion for Evidentiary Hearing is due to be filed

17   October 19, 2018.

18           5.     Respondents request forty-five (45) days to file a reply, up to and including December 3,

19   2018.

20           6.     I have contacted opposing counsel, and she has no objection to this request for extension.

21           7.     This is Respondents’ first motion for enlargement of time to file the Opposition.

22           8.     This motion for enlargement of time is made in good faith and not for the purpose of delay.

23           DATED this 19th day of October, 2018.

24   APPROVED:                                             __/s/ Heidi Parry Stern____________________
                                                             Heidi Parry Stern (Bar No. 8873)
25                                                          Chief Deputy Attorney General
     DATED this 23rd day of October, 2018.
26

27

28   __________________________
     RICHARD F. BOULWARE, II
     United States District Judge
                                                    Page 2 of 3
 1                                      CERTIFICATE OF SERVICE

 2          I hereby certify that I electronically filed the foregoing Unopposed Motion for Extension of Time

 3   to File Opposition to Petitioner’s Motion for Evidentiary Hearing (ECF No. 62) (First Request) with the

 4   Clerk of the Court by using the CM/ECF system on October 19, 2018.
 5          The following participants in this case are registered CM/ECF users and will be served by the
 6   CM/ECF system:
 7          Amelia L. Bizzaro, Esq.
            Federal Public Defender’s Office
 8          411 E. Bonneville Avenue, Suite 250
            Las Vegas, Nevada 89101
 9          Amelia_bizzaro@fd.org
10
                                                  /s/ R. Carreau
11
                                                  An employee of the Office of the Attorney General
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   Page 3 of 3
